 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDNash-Finch Company d/b/a Jack & Jill StoresandAmalgamatedMeatCuttersandButcherWorkmen of North America, AFL-CIO, DistrictUnion 271.Case 17-CA-3697September 17, 1969DECISION AND ORDERBY CHAIRMAN MCCUL1oCHAND MEMBERSFANNING ANDJENKINSOn April 28. 1969, Trial Examiner William J.Brown issued his Decision in the above-entitled case,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. lie furtherfound that the Respondent had not engaged incertain other unfair labor practices alleged in thecomplaint.Thereafter.theRespondentfiledexceptions to the Trial Examiner's Decision and asupporting brief.'Pursuant to the provisions of Section 3(h) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panelThe Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed ['he Board has considered the TrialExaminer's Decision, the exceptions, the brief, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrialExaminer only to the extent consistentherewith.'Ihe complaint alleges (1) that the Respondentviolated Section 8(a)(5) of the Act by its August 31,1968, refusal to bargain with the AmalgamatedMeat Cutters as representative of the employees inthemeat departments of Respondent's three GrandIsland,Nebraskastores,and(2)thattheRespondent violated Section 8(a)(1) by various actsof coercion and interference directed against theunionactivitiesof its employees.TheTrialExaminer found that the Respondent had, ascharged,violatedSection 8(a)(5), and had alsocommitted violations of Section 8(a)(1) in most oftherespectsalleged.The Respondent has filedexceptions to the violations so found. After carefulconsideration of the record and the arguments basedthereon,we conclude that the Section 8(a)(1)findings made by the Trial Examiner are proper, but'Subsequently,the Charging Party filed a motion to remand this case tothe trial Examinerfor lurther consideration of his Findingsin the light ofN L R BvGttcelPacking Co,395 U S 575 The Respondent filed anopposition tothe motion in view ofour disposition of the cast,there is nooccasion forconsideration of thiscase underthe principlesenunciated inGicselPackingCo ,and themotion is deniedthat his finding of an 8(a)(5) violation is not. Weshall discuss below only those facts relevant to ourdisposition of the 8(a)(5) allegation.The Union has represented the meat departmentsinRespondent's four stores in Hastings. Nebraska.for a number of years. In August 1968, the Unionbegan organizing the meat department employees atRespondent'sthreestoresinGrandIsland,Nebraska, about 25 miles from Hastings.At a meeting at the Labor Temple on August 20,theUnionobtainedsignaturesfromsevennonsupervisoryGrand Islandmeat departmentemployees.Also present at the meeting were twoGrand Island meat department supervisors, whoworked at different stores. While the two supervisorsalso signed cards that evening, there is no showingthat the,, solicited or coerced the other seven to sign.The Union made its demand for recognition thenext day, August 21, and the Respondent declinedby letter of August 31, saying that it believed thatthe question of representation should he determinedby an election. Between these two dates, theRespondent had a complement of 16 employees inthe appropriate three-store meat department unit.The Union, accordingly, needed nine cards in orderto establish a valid claim of majority representationduring this period. The seven cards signed at themeeting by nonsupervisory employees were properlycounted by the Trial Examiner toward this majority.The two cards signed by the admitted supervisorsare,of course, excluded from the count. TheGeneral Counsel, however, contends, and the TrialExaminer found, that two other cards obtained onthe night of August 20 are valid cards which may beused in establishing a majority. In our view, theTrial Examiner erred in counting these two cards,and it follows that the Union's claim ofrepresentative status on the critical dates must failfor want of majority representation.These two disputed cards were solicited on August20 by the two supervisors who had attended themeeting earlier that evening. Alter the meeting,Meat Department Manager Dawkins went to thehome of employee Bishop, vvhoni he had neverpreviously visited. Bishop did not work in the samestoreasDawkins, but she knew that he was asupervisor, and she had worked at his store as ademonstrator at one time. The evidence shows thatDawkins solicited Bishop to sign a card, and thatshe compiled. Her testimony indicates that she hadpreviously decided to sign a card if a majority of hertellovvemployees did so. and. upon being told byDawkins that a majority had signed. she agreed tosign also.The Trial Examiner found that the [act thatBishop's card was solicited by a supervisor did notaffect the validity of the card. lie reasoned thatsinceBishop had said that she would sign it amajoritydid,thisfactorwas the only criticalcondition to her signing, and the fact of supervisorysolicitation became irrelevant.178 NLRB No 77 JACK & JILL STORESThe other supervisor who had attended themeeting of August 20 was Roberts. head meatcutterinemployeeMoeller's store.After the meeting,Roberts and Hansen (a rank-and-file employee inthesame store) %isitedMoeller, and they bothsolicited her to sign a card. As in Bishop's case,Moeller testified that she had previously determinedto sign for the Union if a majority of her fellowemployees did.When Roberts told her that theyhad, she signed up.The Trial Examiner again reasoned that Moeller'sfocuson signing once a majority was attainednullifiedany influence that Roberts' solicitationmight have had by x irtue of his supers isory position.Ile therefore validated her card.The Board has held that the solicitation ofauthorizationcardsbysupervisorsraisesasubstantialquestion about the reliability of suchcards and renders them invalidHeck's Inc.,156NLRB 760, 767;;i.T.1Warehouse, Inc.,169NLRB No. 75. Testimony of the two employees astotheirstateofmind in signing the cards isimmaterial,N.L.R B. v. Sunshine Mining Corp ,I10 F.2d 780, 790 (C.A. 9),NLR B. v. GisselPacking Co.,395 U.S. 575, and may not he reliedupon for the purpose of curing the defect inherent incards procured directly by supervisors.Accordingly, since the Union did not represent amajority of the employees in the appropriate unit,we shall dismiss the Section 8(a)(5) allegation of thecomplaint. In accordance with our findings, we donotadoptparagraphs4and 5 of the TrialExaminer's Conclusions of Law and that part of hisrecommended remedy relating to recognition andbargainingORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, asmodifiedherein,andherebyorders that theRespondent.Nash-Finch Company d/b/a Jack &JillStores,Grand Island, Nebraska, its officers,agents. successors. and assigns. shall take the actionsetforth in the Trial Examiner's RecommendedOrder, as so modified-I.Delete subparagraph 2(a) of the RecommendedOrder and redesignate the succeeding subparagraphsaccordingly.2.Delete from the notice attached to the TrialExaminer's Decision the first two full paragraphs.beginning respectively"WE WILL NOT refuse tobargain collectively" and "WE WILL sign a writtencontract."TRIAL EXAMINER'S DECISIONWii LIAM J. BROW,,, Trial Examiner: This proceedingunder Section 10(b) of the National Labor Relations Act,as amended, hereinafter referred to its the "Act," came on459to he heard at Grand Island, Nebraska, on February 11and 12, 1969. The original charge of unfair labor practiceshad been filed October 9. 1968,' by the above-indicatedCharging Party, hereinafter sometimes referred to as the"Union," and the complaint herein was issued January 7.1969.by the General Counsel of the National LaborRelationsBoard acting through the Board's RegionalDirector for Region 17. It alleged, and the duly filedanswer of the above indicated Respondent, hereinaftersometimes relerred to as the "Company," denied thecommission of unfair labor practices defined in Section8(a)(1) and (5) of the Act.At the hearing the parties appeared and participated asnoted above with full opportunity to present evidence andargument on the issues Subsequent to the close of thehearing briefs were received from all parties and havebeen fully considered. On the entire record herein and onthe basis of my observation of the witnesses, 1 make thefollowingFINDINGS of FACTI.Tilt!The pleadings and evidence indicate and I find that theCompany is a corporation organled and existing underand by virtue of the laws of the State of Minnesota andengaged in the business of retail selling of grocery andrelated products at locations in several midwestern statesincluding locations inGrand Island and Hastings.Nebraska. In the course of its business operations inNebraska the Company annually receives products valuedin excess of S50,000 and shipped to its Nebraska locationsdirectly from points outside the State of Nebraska. Theannual volume of retail sales at the Nebraska locationsexceeds S500,000. I find, as the Company concedes, that itisan employer engaged in commerce within the purviewof Section 2(6) and (7) of the ActiI.THE LABORORGANIZATION INVOLVEDThe pleadings and evidence establish that the Union isa labor organizationwithinthe purview of Section 2(5) ofthe Actiii.THE UNi'AIR LABORPRACTICrSThis case concerns events occurring at the Company'sretail stores in Hastings and Grand Island, Nebraska, inlatesummer and fall of 1968. The Union has hadcollective-bargaining relations with the Company coveringthe four Hastings stores= for a substantial number of' yearsprior to 1968 and in August commenced an organizationalcampaign directed at the Company's three Grand IslandlocationsThe union campaign was directed by UnionRepresentativesRobert Parker and Vernon Allen, thelatter being also Union first vice president. The pleadingsestablish the appropriateness of the unit involved in theGrand Island locations, viallfull-timeand regularpart-time meat market employees employed in the meatdepartment of the Company's Grand Island stores,including meat cutters, meat wrappers and cleanup boys.but excluding office clerical employees, food clerks,guards and supervisors as defined in the Act, and all otheremployees.'Dates heremaft,;r relate to the year 1968 unless otherwise indicated'The Hastings stores are located at West Heights, Hillcrest, West Mall 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe pleadings also establish the supervisory status ofthe following Company representatives.Charles Engh, Superintendent of Retail OperationsAlvin Gross, Nebraska Division ManagerClayton Kent, Zone Store ManagerDon Petersen, Head Meat Cutter, West Heights StoreJimmie Hansen. Head Meat Cutter, Hillcrest StoreWes Kensinger, Head Meat Cutter, West Second StoreRobertDawkins,HeadMeat Cutter, South LocustStoreJohnny Roberts, Head Meat Cutter. North BroadwellStore yA. The Refusal ToBargainIt appears from a stipulation of the parties (GeneralCounsel'sExhibit 2) that at all material times, i.e.,throughout the period August 20 to October 10, the totalnumber of employees in the above-mentionedunit variedbetween 14 and 16. General Counsel's Exhibits 3 through9, inclusive,are unionauthorization cards signed by sevenemployees' who remained members of the bargaining unitat all material times. These seven cards were obtained byUnion Representative Parker at ameeting inthe LaborTemple in Grand island on August 20, and constitute anunequivocal authorization of the Union as the signers'bargaining agent. There appears to be no question as totheirvalidityasdesignationsof the Lnion as thecollective-bargaining representative of the signers.The August 20 meeting at the Labor Temple wasattended by Robert Dawkins and Johnny Roberts, meatdepartment managers of the Company's South Locust andNorthBroadwell stores.Their supervisory status isestablishedbythepleadingsFollowing themeetingDawkins visited Ellen Bishop, an employee of the NorthBroadwell store who knew of Dawkins supervisory statusat the South Locust store Bishop had previously let it beknown that if a majority of employees signed for theUnion she would also sign, she understood Dawkins to sayon the night of August 20 either that the Union had amajority or that they were pretty sure that they had amajorityShe thereupon signed an authorization card(Charging Party's Exh. 2). her signature being witnessedby Dawkins. In the circumstances of this case it cannot besaid that Dawkins, in any realistic sense, solicited hersignature nor that his status as a supervisor at a storeother than the one in which she worked affected thevalidityof her card. SeeIT.T Sem r- Conductors, Inc.,165 NLRB No. 98, andOzark '%'Iotor Lines,164 NLRBNo. 41 1 conclude that Bishop's card constituted a validdesignationof the Union as her collective-bargainingrepresentative.With respect to the card executed byMarlene Moeller it appears that she was solicited to signby her fellow-employee Hansen and by her supervisorRoberts.Her testimony is, however, that she hadpreviously determined to sign a card if the majority of herfellow-employees did and when she was informed that theyhad, that was all the information she needed to sign thecard.Her testimony also indicates that she haddetermined to sign sometime before August 20 on theand South Elm, the Grand Island locations are at North Broadwell, WestSecond and South Locust The distance between Hastings and GrandIsland is about 25 miles'The employee-signers are Arthur Hansen. Emma Kammervell, StephenWheeler,EileenYork, Richard Batt, Robert Krebsbach, and BarbaraLongsincbasis of the arguments put forth to her by Hansen. In thecircumstances I can only conclude that her decision tosignwas completely unaffected by any supervisoryinfluence on the part of Roberts and I conclude that hercardwas a valid designation of the Union as herbargaining agentHelen Green, an employee of the West Second storetestified that she signed a union card early in Septemberand gave it to Krebsbach for transmittal to Allen. Thiscard apparently was lost or mislaid and she signed asecond card on December 17 (G.C. Exh 29). It is clearthat General Counsel's Exhibit 29 is a replacement for thecard she originally signed and I conclude that she must beregarded as one of the card signers for the Union as ofearly September. In this regard the conclusion reached isbuttressed by the fact there appears to be no contest ofher signature on General Counsel's Exhibit 28(d) in whichshe purports to resign from the Union thereby indicatingher prior authorization of the Lnion as her representativeThomas Oshlo commenced work as a regular part-timeemployee sometime about 2 or 3 months prior to August29 when he signed a union card (Charging Party's Exh. I).Present at the time he signed the card were employeesBishop,Moeller, and Hansen and Supervisor Roberts. Histestimony is that Roberts, who witnessed his signature onthe card, did not solicit his signature but merely said thatthe card was there for him to sign if he wanted to Itappears plain that there was no supervisory influenceconditioning or causing his signature and I conclude thathis card should be regarded as a valid designation of theUnion as of August 29. It appears, however, that he wastransferred to the grocery department on August 31 andhis card cannot be regarded as an effective designationwith respect to the unit here involved subsequent to thatdate.It appears that at the time of its original demand on forrecognition,which was made by letter from Parker toEngh on August 21 the Union had secured validauthorizations from nine unit employees and shortlythereafter secured additional authorization cards (Green'sand Oshlo's) I conclude that on August 21 and thereafterthe Union was the majority representative of employees inthe unit at least until October 5 when employees resignedfrommembership in the Union under circumstanceshereinafter set forth.Parker'sAugust 21 letter requested negotiations forboth theHastingsandGrand Islandmeatmarketemployees and, with respect to the claim therein ofmajority status at Grand Island. asserted a willingness tosubmit the authorization cards for a check of thesignaturesagainstsignatures in the keeping of theCompany by a neutral third party. Gross replied by letterofAugust 31 asserting, in elfect, that there was arepresentationquestioninvolvedwhichshouldbesubmitted to the Board. On September 3, Parker by letterpersistedinmeetingwithrespecttotheHastingsemployees and on September 6 Gross explained that therepresentation question related only to Grand Island andthat the Company was prepared to meet concerningHastings. By letter of September 10. Parker proposed adate of September 18 for negotiations, tacitly acceptingthe limitation contained in Gross' September 6 letter, vizthatbargainingwould relate only to the HastingslocationsThe September 18 date was shifted by mutualagreement to September 23 and on that date Parker.Allen, and Tate. the Company's attorney, met in thelatter'soffice.At the September 23 meeting and atanother meeting on September 25, there is a conflict in JACK & JILL STOREStheaccounts of Parker and Tate as to whether thediscussionsrelatedonly toHastingsor also embracedother conditions of employment at Grand Island. Allendid not testify on the matter. I credit Tate's testimonythat these discussions related only to Hastings and thatrecognition was not demanded for Grand island at thesemeetings.This conclusion also finds support in Tate'sletters of September 24 requesting an election and by thefilingof the RM petition covering Grand Island onSeptember25.With respect to the RM petitionconcerningGrand Island the recordindicatesthat thepetitionwas dismissed by the Regional Director but thereason for dismissal does not appear in the evidence.At a unionmeeting onSeptember 4 in Grand Island. avote was taken on whether or not to strike to obtain theOmaha-Lincoln rates for meat department employees oftheGrandIslandandHastingsstores.The vote wasunanimousinfavor of striking. Gross and Engh wereinformed of the vote by Head Meat Cutters Dawkins andHansen. Gross communicated with Engh and sometimetowards the end of September consulted the Companyattorney respecting theCompany's rights in view ofreports that employees were dissatisfied with the Union.On September 25 and October 2. RM petitions were filedby the Company covering, respectively, the Grand Islandand Hastings Stores. and Gross was advised that it wouldbe permissible for company officials to provide employeeswith union membership revocation forms.Sometime after the September 4 strike vote, Dawkinsoverheard employees of his South Locust store expressingtheir dissatisfactionwiththe imminentpossibilityof astrike and their desire to get out of the Union This desirewas stirred by employee awareness of the possibility ofunion fines being imposed for failure to support the Unionby honoring picket lines. Gross secured the legal advicethat it would be permissible to provide employees withunionmembership withdrawal forms and he caused to bereproduced(G C.Exh28A-J)withdrawalnoticesaddressed to the Union and signed on October 5 by all theemployees of the Grand island (and some Hastingsemployees)listedaboveashavingsignedunionauthorization cards. The signers also sent telegrams to theUnionexpressingtheirdesiretowithdrawfrommembership. The evidence is clear that Dawkins, headmeatcutter at the South Locust Store and a supervisor,was the first signer of the withdrawal petition and thatDawkins and Gross visited all three Grand Island storesand advised employees that a strike appearedimminentand that many employees desired to be free to crosspicket lines without incurring liability for union fines andthat their desires could be attained by signing the formsprovidedbytheCompany.Theevidenceclearlypreponderates in favor of the conclusion that theemployees were advised that inviewof reports of theforthcoming strike and the desires of some employees tocontinue work despite a strike the Company was providingmembership withdrawal forms as ameans of enablingemployees to decide among themselves whether theywished to utilize the forms as a means of avoiding liabilityfor union fines.The Company relies onClark Control Division of A.OSmith Corp.,166 NLRB No. 55, andMartin Theatres ofGeorgia,126 NLRB 1054, as requiring the conclusion thatthe conduct of its supervisors in preparing and presentingto employeesthe unionwithdrawal forms constituted nounfair labor practice. But inClark Control Divisiontherewas a complete absence of any contemporaneousanti-unioncampaign andinMartinTheatresthe Board461adopted the Examiner's statements thatIt is well established that an employer may not prepare,circulate or solicit employees' signatures to revocationsof union designations . . .Thc basic question . . . iswhether the employees decide of their own free will,independently of employer solicitation to withdraw theirunion designations.In the instant case, while there may have been rumblingsof employee concern about the possibility of strike action,itappears clear to me that the Company over-reacted andgrasped the opportunity to take affirmative steps toencourage and assist the employees in revocation of theirUnion designations. Furthermore, as appears hereinafter,there were contemporaneous unfair labor practices in thenature of interference with employee self organizationalrightswhich can only be regarded not only as havinginfluenced the climate in which employees were presentedwith the union revocation forms, but as a rejection of thecollective-bargainingprinciplewithinthedoctrineenunciated inJoy Silk Mills,85NLRB 1263 enfd. 185F.2d 732, cert. denied 341 U.S. 914 Since the Companyadmits that it has at all times since August 31, refused tobargain with the Union respecting the Grand Island unit,I find and conclude that it has by such refusal engaged inan unfair labor practice defined within the scope ofSection 8(a)(5) of the Act.4B. Interference,Restraint,and Coercion1.Don PetersenDon Petersen was at all material times the headmeatcutter of theWest Heights store in Hastings andadmittedly a supervisor. The complaint alleges and theAnswer denies that Petersen (1) on or about September 28informed an employee that the Company desired toorganizeameeting to rid itself of the Union; (2) on orabout October 7 instructed an employee that he shouldnever speak of the Union, and (3) on or about October 3at the West Heights store and October 5 at the West Malland South Elm stores solicited or assisted employees toresign from the Union.FernBonds, a meatmarket clerk in the West Heightsstore and a union supporter, testified that Petersen spoketo her in the back room of the store at about 5 o'clock onSeptember 28 and said that Gross and Engh had spokento him about calling a meeting of employees to sound outtheirfeelingsrespectingtheUnion and about thepossibilityof some form of nonunion representation inview of the fact that the Company could not meet thewages demanded by the Union and might have to closesome stores. Don Petersen testified that the conversationof September 28 occurred after he had determined toassemble employees to talk to Gross without the Unionparticipating in the talk. He deniedtellingher that Grossor Engh asked him to arrange such a meeting I creditBonds' account of the conversation. Both Bonds andPetersenwereunionmembers at the time of thisdiscussion. Nevertheless, it seems plainthat Petersen actedon behalf of management in suggesting to Bonds thepossibilityof nonunionrepresentation and coupling with'The Company has denied that the union sought to bargain subsequentto August 21 The record indicates, however, and I find that Parker, whosetestimony I t,redit in this regard,testified that there was bargainingrespectingGrand Island employees in Tate's office on September 25 andthatParker again requested bargaining in a discussion with Gross onOctober I 1 at the North Broadwell store. 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe suggestion the threat of store closing in view of thewage demands of the Union. I find that this conversationconstituted an intrusion into Bonds' right to be free fromsuch influence in determining her position respecting theUnion and constituted an unfair labor practice within thescope of Section 8 (a)(1) of the ActWith respect to the allegation that Petersen on October7 threatened and instructed an employee never to speak oftheUnion, Bonds testified that upon her reporting forwork Petersen called her to the office and told her thattheUnion had misled him. When Bonds expressed hercontinuing support of the Union, Petersen, according toBonds, told her that he did not want to hear her discusstheUnionanymore.Petersentestifiedthattheconversation became heated, as Bonds conceded, and thathemerely expressed his disinclination to argue furtherwith her. He denied forbidding Bonds to mention theUnion again. I credit Petersen's account and recommenddismissal of this count of the complaintPetersen is also alleged to have solicited and/or assistedemployees to withdraw from the Union on October 3 attheWest Heights store and on October 5 at the WestMall and South Elm stores. Zetha Dillon, an employee oftheWest Mall store, testified that on October 5 Engh,Peterson. and Hansen came to her store where Hansenand Petersen told her, in the back room, that they werenot happy with Union Representative Parker and theythought employees should drop out of the Union; althoughher testimony is that Petersen did not ask her to sign thewithdrawal form it is clear that Petersen made the petitionavailableforher signature after telling her that theCompany disapproved of the Union and thought thatemployees should reject it I find that Petersen did in facton the occasion in question urge her to sign thewithdrawalpetitionand that thereby the Companyengaged in unfair labor practices within the purview ofSection 8(a)(1) of the Act.At the 'Vest Heights store where Richard Petersonregularly works 4 1/2 hours per week, Engh, according toRichard Peterson's account, introduced Don Petersen andJames Hansen and then left them to talk with him. DonPetersen and Hansen had the withdrawal forms availableand expressed their disapproval of the Union.WhileRichard Peterson testified that he had already decided towithdraw and signed before they finished their discussion.it is also clear from his testimony that Don Petersen andHansen urged him to sign and facilitated his resignation. Ifindthat their conduct constituted interferencewithPeterson's statutory right to be free from such employerconduct respecting his actions toward the Union2.Charles EnghEngh is alleged to have, on October 3 at the WestHeights store, interrogated an employee concerning hisunion activities Fern Bonds, a clerk in that store, testifiedthat Engh spoke to her in the hack room on October 3and asked her why she thought she needed the Union.When she replied that she felt she needed it for herprotection.Engh, according to Bonds, replied that thatindicateda poor relationshipLngh testified that theconversation in question took place on the selling floorand that after he told her of the filing of the RM petitionBonds stated that she still thought she needed a union torepresent herHe denied questioning her in any way Icredit Bonds' account of the matter and find that on theoccasion in question Engh interrogated in a manner andunder circumstances constituting interference, restraint,and coercion within the scope of Section 8(a)(1) of theAct.The complaint also alleges that on October 25, at theNorthBroadwellstoreEnghurgedorinstructedemployees not to attend union meetings. Ellen Bishop, awrapper at the North Broadwell store and, as notedabove, a union card signer, testified that on October 25, inthe course of a discussion about paychecks either Gross orEngh, both being present, advised her not to attend aunionmeetingbecausealightattendancemightdiscourage the Union. Engh did not testify on this matterand Gross' testimony is that he merely advised employeesthat other employees had decided not to attend unionmeetings. I credit Bishop's testimony that either Gross orEngh advised her not to attend a forthcoming meeting sothat a light attendance might discourage the Union. Bysuch advice the Company engaged in interference withemployee rights protected under the Act.Engh is also alleged to have solicited or assistedemployees to resign from the Union on October 3 and 5at the South Elm store and on October 5, at the WestMall store. Mildred Fox testified that on October 3, Enghtalked to her in the West Mall store where she workedand said that they would have a better relationshipwithout the Union. On October 5, she testified, Engh,together with Petersen and Hansen, talked to her andasked her to sign a paper of resignation from the Union.Engh did not deny these charges and 1 find that onOctober 3 and 5 Engh solicited an employee to resignfrom the Union thereby engaging in unfair labor practiceswithin the scope of Section 8(a)(1) of the Act. Theevidence is lacking with respect to similar activities at theSouthElm store and I recommend dismissal of theallegations of the complaint in that respect3Wes KensingerKensinger. manager of the West Second store in Grandisland,isallegedonoraboutOctober 5 to havethreatened employees with reprisals if the Union becamethe bargaining representative. I am cited to no evidence ofrecord to support this allegation and find none Irecommend that it be dismissed.4.Alvin GrossGross is alleged to have urged employees not to attendunion meetings on October 7 at the West Mall store andon October 25 at the North Broadwell store He is alsoalleged to have promised employees at the West Secondstore on or about August 22, benefits as an inducementnot to support the Union, to have instructed employees oftheWest Mall store on October 7 and employees of theNorth Broadwell store on October 25 not to attend unionmeetings and to have solicited or assisted employeeresignations from the Union on October 5 at the NorthBroadwell and West Second stores.With respect to the August 22 promise of benefits attheWest Second store, employee Richard Batt, asomewhat reluctant witness. testified that shortly after hesigned a union card on August 20, Gross and Engh weretalking to him in the store basement about the unioncampaign and in the course of the discussion, Gross said,afterBatt complained that Safeway and Hinky Dinkypaid higher wages, that the Company employees would besatisfied with what the Company would do after the unioncampaign was over General Counsel cites cases said to heinsupportof the conclusion that such an utterance JACK & JILL STORESconstituted interference. restraint and coercion. I do notread the cited cases as supporting this view and I find thatGross' totally ambiguous statement cannot realistically beregarded as an unfair labor practiceWith respect to the solicitation of or assistance in unionmembership withdrawals on October 5 at the NorthBroadwell and West Second stores, Bishop and Hansen,North Broadwell emplovices, testified that on or aboutOctober 5, Gross stated that they did not need a thirdparty to handle their problems and presented them andother employees with the union withdrawal lorm with theexplanation that if the employees sinned they could crossa union picket line without fear of being fined. Later thatday Bishop signed but Hansen did not. The presentationof such a petition coupled with argumentation in favor ofemployeesigningappearstoheanunwarrantedinterference into employee rights to he free of employerinfluence in the matter of joining and assisting the Unionand constituted an unfair labor practice within the scopeof Section 8(a)(I) of the ActWith respect to the WestSecond store. Helen Green and George Batt testified thatGross presented them with the union withdrawal form andsaid that their signatures thereon would protect themagainst union fines in the event it became necessary tocross a picket line Although Batt conceded that Gross didnot say that employees had to sign, it is clear that Grosspresented the petition with arguments in favor of signingand I find that his words and actions constitutedinterferencewith employee rights and violated Section8(a)(l) of the Act.5. James HansenHansen. head meatcutter at the Hillcrest store inHastings, is alleged to have solicited or assisted employeesto resign union membership on October 5 at the SouthElm and West Mall stores. Mildred Fox. a West Mallmeatwrapper, testified that on October 5 Hansen andEngh asked her to sign the union withdrawal form becausethey felt that the) did not need the Union. RichardPeterson, a part-time employee at West Mall, testified tothe same effect. Hansen, who appears to have spearheadedthe union withdrawal program, did not contradict theaccounts of 1-ox and Peterson. I find that Hansen solicitedtheirsignatureson the union withdrawal forms andtherebyengaged in interference within the scope ofSection 8(a)(1) of the Act.With respect to Hansen's activities at the South ElmstoreonOctober 5, Hansen himself testified that hecirculated the union withdrawal form but denied tellingemployees that they had to sign the petition I find thatHansen's circulation of the petition in connection withEngh's exhortation to employees to sign constitutedinterference within the scope of Section 8(a)(l)6.Robert DawkinsDawkins, head mcatcutter at the South Locust storeand a supervisor, is alleged to have solicited or assistedemployees to resign union membership on October 5 attheNorth Broadwell andWest Second storesHelenGreen testified that Dawkins was among the supervisorygroup who visited her store at West Second on October 5.and presented her and others with the union withdrawalform. She testified that Dawkins urged her to sign as ameans of avoiding big fines. Dawkins conceded that hesigned the petition and helped circulate it. I find thatDawkins assisted in the procuring of signatures on the463withdrawalpetitionand thereby engaged in acts ofinterferencewithin the scope of Section 8 (a)(1) of theActAs to the North Broadwell store, Ellen Bishop testifiedthat Dawkins was among the group who spoke to her andothers in the hackroom of the store and presented her andthe others with the membership withdrawal form to signas a means of avoiding liability for fines in the event ofpicketingBy this action Dawkins intruded into mattersreserved under the Act for decision of employees withoutmanagement interference and I find that on this occasiontheCompany, through Dawkins, engaged in an act ofinterference within the scope of Section 8(a)(1) of the ActCOMMMLRCEThe activities of the Company set forth in section III,above,and there found to constitute unfair laborpractices,occurring in connectionwith the businessoperations of the Company as set forth in section I.above, have a close, intimate, and substantial relation totrade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructingsuch commerce and the free flow thereof.V. IHERrM1In view of the findings set forth above to the effect thattheCompany has engaged in unfair labor practicesaffecting commerce it will be recommended that it berequired to cease and desist therefrom and from like orrelated unfair labor practices and take such affirmativeaction including recognition of and bargaining with theUnion respecting its Grand Island stores, as appearsnecessary and appropriate to effectuate the purposes andpolicies of the Act.On the basis of the foregoing findings of fact and uponthe entire record in this case, I make the followingCONCLUSIONS of LAWIThe Company is an employer engaged in commercewithin the meaning' of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3All full-time and regular part-time meat marketemployees employed in the meat department of theCompany's Grand Island stores. including meat cutters,meat wrappers and cleanup boys, but excluding officeclerical employees, food clerks, guards and supervisors asdefined in the Act constitute a unit appropriate forpurposes of collective bargaining under the Act.4.At all material times the Union has been and is theexclusive representative of all employees in the aforesaidappropriate unit for purposes of collective bargainingwithin the meaning of Section 9 of the Act.5.By refusing from and after August 31, 1968 tobargaincollectivelywiththeUnionasexclusiverepresentative of employees in the aforesaid appropriateunit the Company has engaged and is engaging in unfairlabor practices defined in Section 8(a)(5) and (1) of theAct.6.By suggestion the substitution of non-Union in placeof union representation, by soliciting employee revocationofprior union authorizations as bargaining agent. byadvising employees not to attend union meetings and bycoercivelyinterrogatingemployeesconcerningunion 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresentation the Company has engaged in unfair laborpractices defined in Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the ActRECOMMENDED ORDEROn the basis of the foregoing findings of fact andconclusions of law and upon the entire record in this case,it is recommended that the Company, its officers, agents,successors, and assigns, shall.ICease and desist from.(a) Soliciting employee revocation of union designationcards, suggesting the substitution of nonunion for unionrepresentation, advising employees not to attend unionmeetings, coercively interrogating employees concerningunion representation(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirrights under the Act.2Take the following affirmative action which appearsnecessary and appropriate to effectuate the policies of theAct(a)Upon request bargain collectively with the Union asexclusive representative of employees in the unit foundappropriate as above and embody any understandingreached in a signed memorandum of agreement;(b) Post at the Company's Grand Island and Hastingsstores copies of the attached notice marked "Appendix "`Copies of said notice. on forms provided by the Board'sRegional Director for Region 17, shall, after being dulysigned by an authorized representative of the Company,bepostedimmediatelyuponreceiptthereofandmaintainedthereafterfor60consecutivedays inconspicuous places. including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Company to insure that said notices arenot altered, defaced, or covered by other material:'In the event that this RecommendedOrder is adopted by theBoard, thewords"a Decision and Order"shall be substituted for the words "theRecommendationsof a Trial Examiner"in the noticeIf theBoard'sOrderisenforcedby a decree of a United States Court of Appeals,the noticewill be further amended by the substitutionof the words "a Decree of theUnited States Court of Appeals Enforcing an Order" for the words "aDecision and Order -'in the event that this RecommendedOrder is adoptedby the Board,this provision shall be modifiedto read"Notifythe Regional Directorfor Region 17, in writing, within 10 days from the date ofthisOrder, whatsteps the Respondent has taken to comply herewith "(c)Notify the Regional Director for Region 17, inwriting,within 20 days' from receipt of this Decision,what steps have been taken to comply herewith.IT IS RE-COMMENDED that the complaint herein bedismissedastoallegationsthereinofunfair laborpracticesnotherein specifically found to have beenengaged in.APPENDIXNOTICE TO ALLEMPI OYELSPursuant to The Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOT refuse to bargain collectively withAmalgamated Meat Cutters and Butcher Workmen ofNorth America, AFL-CIO, District Union 271 and wewill on request bargain collectively with the aforesaidunion as exclusive representative of our employees inthe following appropriate unit:All full-time and regular part-timemeatmarketemployees employed in the meat department of ourGrand Island stores, including meat cutters, meatwrappers and clean-up boys but excluding officeclericals. food clerks, guards and supervisors.WE WILL sign a written contract embodying anyagreement resulting from such collective bargaining.We WILT NOl interfere with employee rights under theAct by coercively questioning employees about theirunionactivities,by suggesting forms of nonunioniepresentation, by soliciting employees to revoke theirunionmembership or by advising employees not toattend union meetingsNASH-FINCIICOMPANY,D/B/AJACK&JILT.STORES(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced.or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 610 FederalBuilding, 601 East 12th Street, Kansas City, Missouri64106. Telephone 816-374-5282.